             Case 3:18-cv-05513-SK Document 16 Filed 03/08/19 Page 1 of 10



 1   JOSEPH FALCON-FREEMAN, SBN 318601
     HOMELESS ACTION CENTER
 2
     2601 San Pablo Ave.
 3   Oakland, CA 94612
     Phone: (510) 695-2260 x. 318
 4   Fax:     (510) 858-7867
     jfalcon-freeman@homelessactioncenter.org
 5

 6

 7
     Attorney for Plaintiff

 8

 9                                    UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11

12
      SEAN MICCO,                                      CASE NO. 3:18-cv-05513-SK
13

14               Plaintiff,
                                      PLAINTIFF’S REPLY BRIEF IN
15       v.                           OPPOSITION TO DEFENDANT’S CROSS-
16                                    MOTION FOR SUMMARY JUDGMENT
      COMMISSIONER OF SOCIAL SECURITY AND IN SUPPORT OF PLAINTIFF’S
17
                                      MOTION FOR SUMMARY JUDGMENT
18
            Defendant.                AND REMAND

19

20

21

22                                            I. INTRODUCTION

23          This action is filed according to Civil L.R. 16-5, and as such, it is submitted on the
24   papers without oral argument. Plaintiff has moved for summary judgment, reversal of the
25
     Commissioner’s final decision, and remand of this case in accordance with sentence four of 42
26
     U.S.C. § 405(g), and Defendant has moved for summary judgment and affirmation of the
27
     Commissioner’s final decision.
28

         PLAINTIFF’S REPLY TO DEFENDANT’S CROSS MOTION FOR SUMMARY JUDGMENT                          1
                                     3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 16 Filed 03/08/19 Page 2 of 10



 1                                             II. ARGUMENT
 2
     A. The ALJ Improperly Gave Greater Weight to the Opinions of Consultants Who Never
 3      Examined Plaintiff Than the Opinions of the Psychologist Who Did
 4          The ALJ gave greater weight to the opinions of non-examining state agency consultants
 5   than to the opinions of examining psychologist Dr. Lesleigh Franklin, Ph.D., who not only
 6   reviewed more of Plaintiff’s medical records, but also conducted a clinical interview and
 7   administered objective psychological testing. (AR 106, 122, 965). An ALJ must provide
 8   “specific and legitimate” reasons based on substantial evidence in the record to justify
 9   discounting an examining doctor’s contradicted opinions. Lester v. Chater, 81 F.3d 821, 831
10   (9th Cir. 1995) (“[L]ike the opinion of a treating doctor, the opinion of an examining doctor,
11   even if contradicted by another doctor, can only be rejected for specific and legitimate reasons
12   that are supported by substantial evidence in the record.”)
13          Here, the ALJ offered two justifications for discounting Dr. Franklin’s “overly
14   restrictive” opinion: (1) Plaintiff’s mental health treatment was allegedly “limited and
15   inconsistent,” and (2) Plaintiff previously worked for “extended periods” before “leaving
16   voluntarily.” Neither reason is legitimate.
17          The ALJ’s justification of limited treatment is both unsupported by substantial evidence
18   as a factual matter and is also improper as a matter of law. As a factual matter, Plaintiff
19   engaged in extensive outpatient treatment, including the use of psychotropic medications, for
20   well over a year before discontinuing treatment because it wasn’t helping and was causing side
21   effects. (AR 405-457, 467-486, 960-969). As a matter of law, the Defendant’s reliance on
22   “limited” treatment fails, as the Circuit has rejected “the use of a lack of treatment to reject
23   mental complaints both because mental illness is notoriously underreported and because it is a
24   questionable practice to chastise one with a mental impairment for the exercise of poor
25   judgement in seeking rehabilitation.” Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir. 1996)
26   (internal quotation marks and citation omitted).
27          The ALJ’s finding that Plaintiff left gainful employment “voluntarily,” is also not
28   supported by substantial evidence, as detailed in Plaintiff’s motion. (Plf.’s Br. at pp. 11-12).
          PLAINTIFF’S REPLY TO DEFENDANT’S CROSS MOTION FOR SUMMARY JUDGMENT                            2
                                      3:18-cv-05513-SK
              Case 3:18-cv-05513-SK Document 16 Filed 03/08/19 Page 3 of 10



 1   Plaintiff testified that he left jobs at a deli because he felt increasingly suicidal and at a car shop
 2   because the stress of employment overwhelmed him, culminating in a violent altercation. (AR
 3   53, 55). This is precisely how Plaintiff’s bipolar disorder would be expected to prevent his
 4   ability from maintaining full time employment and should not be glossed as “voluntary.”
 5           Defendant insists that the ALJ’s justifications for discrediting Dr. Franklin’s statement
 6   are legitimate in light of Plaintiff’s use of alcohol and drugs. (Def.’s Br. at pp. 3-4). As a
 7   factual matter, Defendant overstates the influence of alcohol and drug use on Plaintiff’s
 8   symptoms. Furthermore, even if alcohol or drug use really was substantially related to
 9   Plaintiff’s symptoms, the materiality of drug or alcohol use should be evaluated following the
10   analysis of the “materiality” of drug abuse or alcoholism prescribed by Defendant’s
11   regulations. See 20 C.F.R. §§ 404.1535, 416.935.
12           As a factual question, it is undisputed that Plaintiff has used drugs and alcohol
13   problematically, but Defendant overstates the evidence that alcohol or drug use exacerbated
14   Plaintiff’s symptoms. Defendant makes much of Plaintiff’s intoxication preceding his October
15   20, 2014, psychiatric hospitalization. (Def.’s Br. at pp 3-6) (AR 459). There is no question that
16   Plaintiff was drunk on that occasion, and that the psychiatric emergency room physician
17   concluded that Plaintiff’s “acute mood disturbance” was “caused by alcohol intoxication.” (AR
18   459). But Defendant’s averment that “Plaintiff’s treating providers diagnosed him with ‘bipolar
19   disorder with acute mood disturbance, which was caused by alcohol intoxication’” is inaccurate
20   (Def.’s Br. at p. 4). Rather, only Plaintiff’s emergency room physician, on this one occasion,
21   concluded as much. (AR 459). Under Defendant’s regulations, a “treating” source refers to a
22   doctor whose opinion is given great weight because she has seen a patient multiple times and is
23   able to provide a “longitudinal picture” of a claimant’s impairments. § 404.1527(c)(2). A
24   treating source “may bring a unique perspective to the medical evidence that cannot be
25   obtained from … reports of . . . brief hospitalizations.” Id. But Defendant does not cite to the
26   opinion of a treating provider, but rather merely the conclusion of an emergency room
27   physician who saw claimant on only this single occasion. (Def.’s Br. at p. 4, citing AR 459).
28   Similarly, when Defendant claims that “[Plaintiff’s] providers noted that Plaintiff’s acute
          PLAINTIFF’S REPLY TO DEFENDANT’S CROSS MOTION FOR SUMMARY JUDGMENT                               3
                                      3:18-cv-05513-SK
              Case 3:18-cv-05513-SK Document 16 Filed 03/08/19 Page 4 of 10



 1   symptoms resolved once he stopped being intoxicated,” Defendant cites again only to the same
 2   October 20, 2014 incident, and the statement of the same lone emergency room physician.
 3   (Def.’s Br. at p. 4). Substantial evidence does not support Defendant’s contention.
 4            In any case, even if substantial evidence supported the conclusion that “heavy use of
 5   alcohol, marijuana, and cocaine appeared to significantly impact Plaintiff’s behavior and
 6   capabilities,” this conclusion improperly interjects the analysis of “materiality” of drug abuse
 7   or alcoholism into the weighing of evidence. See 20 C.F.R. §§ 404.1535, 416.935. The ALJ
 8   must provide “specific and legitimate” reasons for discrediting Dr. Franklin’s opinion evidence,
 9   and Plaintiff’s drug and alcohol use do not bolster the conclusion that the ALJ’s justifications
10   of limited mental health treatment and previous employment were legitimate. Lester 81 F.3d at
11   831.
12            Defendant argues that “it was reasonable for the ALJ to conclude that when Plaintiff
13   complied with treatment, including abstaining from the heavy alcohol and drug usage that
14   exacerbated his symptoms, he would be capable of performing the work set forth in his
15   restrictive RFC.” (Def.’s Br. at p. 4). But this reasoning conflicts with the Defendant’s own
16   regulations, which provide for a specific procedure for evaluating the role of alcohol and drug
17   use whether drug addiction and alcoholism are “material” to a claimant’s impairments. 20
18   C.F.R. §§ 404.1535, 416.935. The materiality analysis is to be undertaken only once the
19   claimant is found disabled through the sequential evaluation process. See 20 C.F.R. §§
20   404.1535(a), 416.935(a). If the claimant is found disabled, and there is evidence of drug
21   addiction or alcoholism, the Commissioner must then “determine whether [the claimant’s] drug
22   addiction or alcoholism is a contributing factor material to the determination of disability.” Id.
23   In determining materiality, the Commissioner first evaluates which conditions would remain if
24   a claimant stopped using drugs or alcohol. 20 C.F.R. §§ 404.1535(b)(2), 416.935(b)(2). If the
25   “remaining limitations are disabling,” then drug addiction and alcoholism are not material, and
26   the claimant is found disabled. 20 C.F.R. §§ 404.1535(b)(2)(ii), 416.935(b)(2)(ii).
27            The ALJ erred by failing to provide specific and legitimate reasons for discrediting the
28   opinions of examining psychologist Lesleigh Franklin, who based her opinions on a clinical
            PLAINTIFF’S REPLY TO DEFENDANT’S CROSS MOTION FOR SUMMARY JUDGMENT                            4
                                        3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 16 Filed 03/08/19 Page 5 of 10



 1   interview and objective psychological testing, in favor of state agency consultants who never
 2   examined Plaintiff. Remand is therefore warranted.
 3   B. The ALJ Erred in Rejecting Plaintiff’s Symptom Testimony Without Providing
 4      Adequate Justification
 5          The ALJ did not provide specific reasons for rejecting Plaintiff’s symptom testimony,

 6   and instead provided only the general, boilerplate assertion that Plaintiff’s testimony was

 7   inconsistent with the evidence “for the reasons explained in this decision.” (AR 28). The ALJ

 8   therefore failed to provide “specific, clear and convincing reasons” for discrediting Plaintiff’s

 9   symptom testimony. Lingerfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007); Lester, 81

10   F.3d at 834. The requirement of specificity means that “[g]eneral findings are insufficient;

11   rather, the ALJ must identify what testimony is not credible and what evidence undermines the

12   claimant’s complaints.” Lester, 81 F.3d at 834. The ALJ’s failure to offer specific (much less

13   clear and convincing) justifications for rejecting Plaintiff’s testimony is reversible error. See

14   Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993) (rejecting ALJ’s explanation “that there

15   was little or nothing in the record to support Dodrill’s claims” as insufficiently specific).

16          Defendant’s post hoc justifications for rejecting the Plaintiff’s symptom testimony are

17   irrelevant See Pinto v. Massanari, 249 F.3d 840, 847 (9th Cir. 2001) (“we cannot affirm the

18   decision of an agency on a ground that the agency did not invoke in making the decision.”)

19   (citing SEC v. Chenery Corp., 332 U.S. 194, 196 (1947)); Stout v. Comm'r Soc. Sec., 454 F.3d

20   1050, 1054 (9th Cir. 2006); Gonzalez v. Sullivan, 914 F.2d 1197, 1201 (9th Cir. 1990) (“[W]e

21   are wary of speculating about the basis of the ALJ's conclusion . . .”); See Owens v. Heckler,

22   748 F.2d 1511, 1516 n. 6 (11th Cir. 1984) (“We decline . . . to affirm simply because some

23   rationale might have supported the ALJ's conclusion.”).

24          Furthermore, the specific justifications now offered by Defendant are not convincing.

25   Defendant argues that the “mental-status examinations in Plaintiff’s treatment record generally

26   indicated his memory was grossly intact.” (Def.’s Br. at 6). To support this proposition,

27   Defendant cites to two treatment notes, both entered by Dr. Amanda Bachuss. (Def.’s Br. at 6)

28   (AR 475, 759). But the “mental status examinations” finding “grossly intact” memory in these
          PLAINTIFF’S REPLY TO DEFENDANT’S CROSS MOTION FOR SUMMARY JUDGMENT                             5
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 16 Filed 03/08/19 Page 6 of 10



 1   two notes are not substantial evidence justifying a conclusion that Plaintiff’s testimony was not
 2   credible. Defendant’s attempt to identify specific instances when Plaintiff failed to exhibit
 3   sufficiently severe symptoms of mental illness fails because it is “error for an ALJ to pick out a
 4   few isolated instances of improvement over a period of months or years and to treat them as a
 5   basis for concluding a claimant is capable of working.” Garrison v. Colvin, 759 F.3d 995, 1017
 6   (9th Cir. 2014) (“Reports of ‘improvement’ in the context of mental health issues must be
 7   interpreted with an understanding of the patient's overall well-being and the nature of her
 8   symptoms.” (citation omitted)).
 9          Moreover, Defendant’s reliance on “mental status examinations” finding “grossly
10   intact” memory on two occasions is misplaced. The Ninth Circuit recognizes that the primary
11   purpose of medical records is not to provide evidence for disability claims: “The primary
12   function of medical records is to promote communication and recordkeeping for health care
13   personnel-not to provide evidence for disability determinations. We therefore do not require
14   that a medical condition be mentioned in every report to conclude that a physician's opinion is
15   supported by the record.” Orn v. Astrue, 495 F.3d 625, 634 (9th Cir. 2007).
16          Reversal is warranted because the ALJ failed to provide specific and legitimate
17   justifications for discrediting Plaintiff’s symptom testimony.
18   C. The ALJ Improperly Rejected the Testimony of Plaintiff’s Mother Without Offering a
19      Germane Reason
20          As Defendant acknowledges, the ALJ was required to provide a “germane” reason for

21   partially discounting Plaintiff’s mother’s thirty-party testimony. (Def.’s Br. at p. 7). The sole

22   reason for discounting Ms. Micco’s testimony offered by the ALJ was an alleged inconsistency

23   between, on the one hand, her testimony as to Plaintiff’s limited ability to maintain attention,

24   and on the other hand, the fact that Plaintiff was “able to complete psychological testing.” (AR

25   31). However, the psychological testing that the ALJ referred to actually found that Plaintiff

26   had significant impairments in his ability to maintain attention, and so it is unclear what is the

27   significance of his ability to “complete” the testing. (Plf.’s Br. at p. 18) (AR 969, 972).

28

          PLAINTIFF’S REPLY TO DEFENDANT’S CROSS MOTION FOR SUMMARY JUDGMENT                              6
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 16 Filed 03/08/19 Page 7 of 10



 1          Defendant argues that error here is harmless as Plaintiff’s “mother’s allegations were
 2   duplicative of his own claims.” (Def.’s Br. at p. 6). Even if this were so, it is irrelevant here
 3   because the ALJ also failed to provide appropriate justification for discounting Plaintiff’s own
 4   testimony, as argued supra. Plaintiff submits this claim should be remanded for payment of
 5   benefits, but if it is remanded for further proceedings then Defendant should be instructed to
 6   offer a germane reason for discrediting Ms. Micco’s testimony.
 7   D. The ALJ Erred in Finding Plaintiff’s Functional Abdominal Disorder Not Severe
 8          Although the ALJ noted Plaintiff’s “occasional stomach upset” and “cyclical vomiting,”
 9   she dismissed those symptoms, stating that Plaintiff has “less abdominal pain when he is not
10   drinking and decreases marijuana use,” and concluded that Plaintiff did not have a severe
11   abdominal condition. (AR 25). An impairment is “severe” if it significantly limits an claimant’s
12   ability to perform basic work activities, and meets the durational requirement. 20 C.F.R. §
13   416.909. A step two inquiry is intended to be a “de minimus screening device to dispose of
14   groundless claims.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996).
15          Defendant’s claim that Plaintiff’s functional abdominal disorder did not last for “a
16   continuous period of not less than 12 months” is unsupported. (Def.’s Br. at 7) (quoting 42
17   U.S.C. §§423(d)(1)(A), 1382c(a)(3)(A). From before Plaintiff’s alleged onset of disability of
18   January 31, 2012, through at least the end of 2015, Plaintiff suffered from an abdominal
19   disorder that caused nausea, cyclical vomiting, chronic abdominal pain, and repeated trips to
20   the emergency room (“ER”). (e.g., AR 360, 377, 381). In November 2014, he was held
21   overnight at the hospital with intractable nausea, vomiting, and diffuse abdominal pain. (AR
22   505). He presented to the ER with similar symptoms on December 8, 2014. (AR 831). In
23   January of 2015, Plaintiff was evaluated by specialist Dr. Taft Bhuket, M.D., at Highland
24   Hospital’s gastrointestinal clinic. (AR 665). Dr. Bhuket noted that Plaintiff’s condition was
25   “lifestyle limiting and persistent.” (AR 668). Plaintiff continued to make regular emergency
26   room visits due to this condition throughout 2015, including on February 23, 2015 (AR 657),
27   February 26, 2015 (AR 625), March 19, 2015 (AR 558), April 21, 2015 (AR 604), July 31,
28

          PLAINTIFF’S REPLY TO DEFENDANT’S CROSS MOTION FOR SUMMARY JUDGMENT                             7
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 16 Filed 03/08/19 Page 8 of 10



 1   2015 (AR 548), November 1, 2015 (AR 716), and November 3, 2015 (AR 806). Plaintiff’s
 2   abdominal disorder therefore lasted for a continuous period of more than 12 months.
 3          Defendant also argues that any error at step two would be harmless. (Def.’s Br. at 7).
 4   Error at step two is generally harmless so long as the ALJ continues past step two of the
 5   sequential evaluation process. See Buck v. Berryhill, 869 F.3d 1040, 1048 (9th Cir. 2017). In
 6   Buck, the Circuit clarified that step two “is not meant to identify the impairments that should be
 7   taken into account when determining [claimant’s residual functional capacity].” Id. Failure to
 8   include all impairments at step two is therefore generally harmless so long as the ALJ continues
 9   the sequential evaluation analysis past step two and properly determines the claimant functional
10   capacity. Id. However, the ALJ here did not apply this rule, and consequently did not include
11   impairments caused by Plaintiff’s abdominal condition in her determination of Plaintiff’s
12   residual functional capacity. (AR 28). Although Defendant asserts that the ALJ did, in fact,
13   incorporate limitations from Plaintiff’s functional abdominal disorder in the formulation of
14   Plaintiff’s RFC, this is inaccurate and there is no evidence to support this assertion. As the
15   ALJ’s error at step two caused her to omit limitations from Plaintiff’s residual functional
16   capacity, this error was in fact harmful. See Mercado v. Berryhill, No. 16-cv-04200-BLF, 2017
17   WL 4029222 (N.D. Cal. Sept. 13, 2017) (finding that failure to include all impairments at step
18   two is harmful error notwithstanding Buck where ALJ fails to incorporate non-severe
19   impairments into claimant’s residual functional capacity).
20   E. The ALJ Erred in Relying on VE Testimony Given in Response to a Hypothetical
21      Question that Did Not Include All Plaintiff’s Impairments
22            The ALJ herself raised the issue of how often Plaintiff would be “off task” and absent

23   from work. (AR 78-79). The vocational expert testified that a limitation either of being “off
24   task” ten percent of the workday or of missing one day of work per month, in combination with
25   the other restrictions in the ALJ’s finding of Plaintiff’s RFC, would preclude all employment.
26   (AR 79) (Plf’s Br. at pp. 21-22). As detailed in Plaintiff’s opening brief, the evidence is
27   overwhelming and uncontradicted that Plaintiff would be “off task” at least ten percent of the
28   time and would miss at least one day of work per month as a result of his impairments. (Plf.’s
         PLAINTIFF’S REPLY TO DEFENDANT’S CROSS MOTION FOR SUMMARY JUDGMENT                            8
                                     3:18-cv-05513-SK
              Case 3:18-cv-05513-SK Document 16 Filed 03/08/19 Page 9 of 10



 1   Br. at pp. 20-24). Although the evidence is unequivocal and the ALJ herself raised the issue at
 2   hearing, the ALJ omitted any limitation of being “off task” or excessively absent from her
 3   formulation of Plaintiff’s RFC. (AR 27). Strikingly, the ALJ offered no discussion or
 4
     explanation for this omission. (AR 27).
 5
               The Defendant does not appear to contest that the RFC formulated by the ALJ was not
 6
     based on substantial evidence. (Def.’s Br. a p. 8). Rather, Defendant protests that “ALJ’s are
 7
     not bound by hypothetical questions presented to vocational experts” and that “the ALJ
 8
     presented the vocational expert with a hypothetical that accurately reflected the ALJ’s RFC
 9
     finding.” Id. This is undisputed, but also irrelevant. Plaintiff nowhere alleges that there is a
10
     discrepancy between the ALJ’s finding of RFC and the corresponding hypothetical offered to
11
     the vocational expert. Rather, Plaintiff alleges that there is a discrepancy between the ALJ’s
12
     finding of RFC and the evidence itself. The ALJ’s omission of any restriction related to being
13
     off task or excessively absent is not based on substantial evidence. An ALJ posing a
14
     hypothetical question to a vocational expert “must include all of the claimant’s functional
15
     limitations, both physical and mental supported by the record.” Thomas v. Barnhart, 278 F.3d
16

17
     947, 956 (9th Cir. 2002) (internal quotations and citation omitted.) An ALJ “need not include

18   all claimed impairments in his hypotheticals, [but] he must make specific findings explaining

19   his rationale for disbelieving any of the claimant’s subjective complaints not included in the

20   hypothetical.” Light v. Soc. Sec. Admin., 119 F.3d 789, 793 (9th Cir. 1997). It is reversible error

21   when an ALJ relies on VE testimony given in response to a legally inadequate hypothetical

22   question. Robbins v. Soc. Sec. Admin., 466 F.3d 880, 886 (9th Cir. 2006) (“an ALJ is not free to
23   disregard properly supported limitations”).
24   F. The Court Should Remand For Payment of Benefits, or Further Proceedings
25           As discussed in detail in Plaintiff's Motion for Summary Judgment, the Court should
26   remand for payment of benefits because this case meets the criteria of the credit-as-true rule,
27   further proceedings would not be useful, and there is no serious doubt that Plaintiff is disabled.
28   (Pl.’s Br. at p. 25).
          PLAINTIFF’S REPLY TO DEFENDANT’S CROSS MOTION FOR SUMMARY JUDGMENT                              9
                                      3:18-cv-05513-SK
               Case 3:18-cv-05513-SK Document 16 Filed 03/08/19 Page 10 of 10



 1             Defendant argues that the “record precludes” remand for payment of benefits because
 2   “to the extent Plaintiff had additional functional limitations, further vocational evidence would
 3   be required.” This is inaccurate. The record already contains testimony from a vocational
 4   expert – elicited by the ALJ – that Plaintiff would be unemployable if either a limitation to
 5   being “off task” or excessively absent was added to his RFC. As discussed in Plaintiff’s
 6   opening brief and supra, both limitations are supported by all evidence, including the opinions
 7   of the non-examining state agency consultants that Plaintiff argues Defendant gave inordinate
 8   weight. (Plf.’s Br. at pp. 20-24). As all the evidence agrees that Plaintiff would be limited in
 9   being “off task” and excessively absent as a result of his conditions, and vocational testimony
10   has already been obtained demonstrating that (either) of these restrictions would eliminate all
11   jobs, remand here is appropriate for payment of benefits.
12                                              III. Conclusion
13             For the foregoing reasons, Plaintiff respectfully asks the Court to grant summary
14   judgment for Plaintiff, reverse the decision of the Commissioner, and remand with instructions
15   to award benefits pursuant to sentence four of 42 U.S.C. § 405(g). In the alternative, the Court
16   should remand for further administrative proceedings pursuant to sentence four of 42 U.S.C. §
17   405(g).
18

19
                                            Respectfully submitted,
20

21
               Dated:       March 8, 2019                             /s/ Joseph Falcon-Freeman
22

23                                                                    Joseph Falcon-Freeman

24                                                                    Attorney for Sean Micco
25

26

27

28

          PLAINTIFF’S REPLY TO DEFENDANT’S CROSS MOTION FOR SUMMARY JUDGMENT                            10
                                      3:18-cv-05513-SK
